0822DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/17/2020 is considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Furey et al. claim 12 of U.S. Patent No. (US 10557811) in view of Stricklin et al. (US 5609195), hereinafter ‘Stricklin’.  Both sets of claims are compared below for clarity.

Claim 16 of Instant Application 
Claim 12 of US Patent 10557811
A sensor connection for a fluid process application bag comprising: a fluid process application bag having an opening; a port plate sealed around the opening of the fluid process application bag, the port plate having a hole, 
A sensor connection for a fluid process application bag comprising: a fluid process application bag having an opening; a port plate sealed around the opening of the fluid process application bag, the port plate having a hole, 

a receptacle defining a passage in fluid communication the fluid process application bag, 
and a skirt portion extending radially outward from the receptacle; 
a skirt portion extending radially outward from the receptacle, 
a sensor fitting having a part of a body portion seated within the passage of the receptacle and being coupled to the receptacle; 
a sensor fitting having a part of a body portion seated within the passage of the receptacle and being coupled to the receptacle 
a sensor contained within the sensor fitting, the sensor having at least one probe communicating with the interior of the fluid process application bag; 
sensor contained within the sensor fitting, the sensor having at least one probe communicating with the interior of the fluid process application bag; 
and a collar assembly having semi-circular members to secure assembly of the sensor fitting to the port plate.
and a collar assembly having semi-circular members to secure assembly of the sensor fitting to the port plate,
Clms 17-19
Clm 12



Stricklin teaches a fluid flow connection comprising a receptacle extending from a top surface of a port plate (Fig 5, 36 having a receptacle occupied by 106 extending from a top surface of a port plate, 36 coupled to 132/126; Col. 9, Lines 44-60) for the benefit of coupling onto a spout member, with the passage of the spout member communicating with a chamber of a fluid bag with the cap member (Col. 10, Lines 12-21).  
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a receptacle extending from a top surface of a port plate for the benefit of coupling onto a spout member, with the passage of the spout member communicating with a chamber of a fluid bag with the cap member as taught by Stricklin in Fig. 5, Col. 9, Lines 44-60, and Col. 10, Lines 12-21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the upper rim
Claim 7 discloses “wherein an alignment key…of the sensor fitting” depending from Claim 6.  It is unclear if the alignment key of Claim 7 is referring to the initial alignment key formed on the sensor fitting in Claim 6 or introducing a second alignment key of the sensor fitting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stricklin et al. (US 5609195), hereinafter ‘Stricklin’, and further in view of Furey et al. (US 20130036844), hereinafter ‘Furey’.

Regarding Claim 1, Stricklin teaches a sensor connection for a fluid process application bag comprising: a fluid process application bag having an opening (Fig. 2, Col. 6, Lines 51-56; Fig. 5, bag 132); a port plate sealed around the opening of the fluid process application bag (Figs. 2 and 5, item 36 sealed around bag 132), the port plate having a hole (Figs. 2 and 5, item 36), a receptacle (Fig. 2, receptacle as portion of 36 extending out towards edge 50) extending from a top surface of the port plate (Fig. 5, 36; Fig. 2) and defining a passage in fluid communication the fluid process application bag (Col. 6, Lines 58-65), and a skirt portion extending radially outward from the receptacle (Fig. 5, radially outwardly extending flange portion of 36 to form groove 124); and a plurality of guards (Fig. 5, 128) extending from a bottom surface of the port plate (Fig. 5, 36) in a direction opposite the receptacle (Fig. 5, 128 extends from 36 opposite of receptacle defined as 36 extending towards 50); a fitting having a part of a body portion seated within the passage of the receptacle and being coupled to the receptacle (Fig. 5, fitting 106 inserted into and coupled to receptacle).
Although Stricklin teaches a fitting having at least one probe communicating with the fluid (Fig. 5), Stricklin fails to explicitly teach a sensor fitting; and a sensor contained within the sensor fitting, the sensor having at least one probe communicating with the interior of the fluid process application bag.
However Furey teaches a sensor fitting (Fig. 2, 75 and 80) having a part of a body portion (Fig. 2, 80 inner chamber) seated within the passage of the receptacle and being coupled to the receptacle (Fig. 2, 80 seated within receptacle 50); and a sensor (Fig. 12, 100) contained within the sensor fitting (Fig. 2, 75/80; Fig. 12, 80), the sensor having at least one probe (Fig. 12, probe 105) communicating with the interior of the fluid process application bag (Fig. 12, 105 inserted within 60 thus communication via aperture 60 as described in Para [0027]) for the benefit of conducting an in-line fluid measurement, such as pressure in a fluid stream (Para [0002]), in a process application (Abstract).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the coupling structure engageable to open fluid communication between a fluid storage vessel of Stricklin with the sensor fitting having a part of a body portion seated within the passage of the receptacle and being coupled to the receptacle; and a sensor contained within the sensor fitting, the sensor having at least one probe communicating with the interior of the fluid process application bag for the benefit of conducting an in-line fluid measurement, such as pressure in a fluid stream as taught by Furey in Figs. 2, 12, Para [0002, 0027], and the Abstract.

Regarding Claim 2, Stricklin further discloses wherein the hole of the port plate is positioned between two of the plurality of guards (Fig. 5, hole of 36 positioned between guards 128).

Regarding Claims 3 and 4, Stricklin fails to disclose wherein the plurality of guards have a height measured from a bottom of the port plate that is equal to or slightly greater than a length of the at least one probe.
However Furey teaches wherein guards have a height measured from a bottom of a port plate that is equal to a length of the probe (Fig. 12, port plate of 50 with aperture 60 having height flushed with probe 105, probe 105 occupying aperture 60; Clm 14 flush protection) for the benefit of coupling an inner chamber of the housing with the fluid flow passage (Para [0027]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide the plurality of guards to have a height measured from a bottom of the port plate that is equal to or slightly greater than a length of the at least one probe 

Regarding Claim 5, wherein the port plate (Fig. 5, 36) further includes at least one alignment slot formed in an inner surface defining an interior of the receptacle (Fig. 5, interior of 36 where 122 couples with 142).

Regarding Claim 6, wherein the at least one alignment slot begins at the upper rim of the receptacle (Fig. 5, end of 36 near 110) and extends axially towards the skirt portion (Fig. 5, 36 extends from area near 110 towards flange near 132) and has a depth to receive an alignment key formed on the sensor fitting to prevent rotation of the sensor fitting (Fig. 5, part of fitting 106 coupled to 136 of 36/122; Fig. 5 showing ridges 136 engaging with fitting 106; Col. 10, Lines 7-14).
Regarding Claim 7, Stricklin further discloses wherein an alignment key extends radially from an outer circumferential surface of the body portion of the sensor fitting (Fig. 5, 106 extends radially out between 142 and 110), the alignment slot of the receptacle receiving the alignment key of the body portion (Fig. 5, part of fitting 106 coupled to 136 of 36/122; Fig. 5 showing ridges 136 engaging with fitting 106; Col. 10, Lines 7-14).

Regarding Claim 8, Stricklin further discloses an O-ring in sealing engagement between an inner surface of the receptacle and an outer surface of the sensor fitting, the O-ring being seated in a corresponding O-ring groove formed in the body portion of the sensor fitting for providing a seal between the body portion of the sensor fitting and the receptacle of the port plate (Fig. 4, disk ring 158; Fig. 16, items 148’, 162’, 158’, 160’; Col. 10, Lines 30-40).

Regarding Claim 9, Stricklin in view of Furey further teaches wherein the sensor is a conductivity sensor (Furey in Para [0031]).

Regarding Claim 10, Stricklin in view of Furey further teaches wherein the conductivity sensor comprises at least two probes communicating with the interior of the fluid process application bag (Para [0007, 0025, 0031] conductivity is measured as conductance between two probes extending into a fluid container), within one of the probes an element for measuring temperature is provided (Para [0031] conductivity also requires temperature measurement; conductivity sensor and temperature sensor can be incorporated and seated together) and at least two of the probes being used to measure conductivity (Para [0031]).

Regarding Claim 11, Stricklin in view of Furey further teaches wherein the body portion of the sensor fitting is cup-shaped having a side wall (Figs. 5 and 16) and a bottom (Fig. 5, 186) defining an internal compartment for receiving the sensor (Fig. 5, 186 receives probe 152; in view of combined sensor in Furey), the probe of the sensor extending through the bottom (Fig. 5).

Regarding Claim 12, Stricklin further teaches a collar assembly having semi-circular members to secure assembly of the sensor fitting to the port plate (Fig. 4, 158; Fig. 16, items 158’ 160’; Col. 10, Lines 30-40).

Regarding Claim 13, Stricklin further teaches wherein each of the semi-circular members includes an axial wall having opposite ends, a pair of planar lower extensions integrally connected to and separated by the wall (Fig. 4, 158, 162), and attachment members integrally formed at the opposite ends of the wall (Fig. 16, showing 148’ and 162’ of 158), at least one of 

Regarding Claim 14, Stricklin further teaches wherein, once the semi-circular members are placed around the receptacle and sensor fitting, an upper extension of the pair of planar extensions tightly engages with a top portion of the sensor fitting body portion and a lower extension of the pair of planar extensions engages with a rim of the receptacle, with the attachment members of one of the semi-circular members abutting respective attachment members of the other semi-circular member (Fig. 16, connection of 158 to 106 and 122 of Fig. 5).

Regarding Claim 16, Stricklin teaches a sensor connection for a fluid process application bag comprising: a fluid process application bag having an opening (Fig. 2, Col. 6, Lines 51-56; Fig. 5, bag 132); a port plate sealed around the opening of the fluid process application bag (Figs. 2 and 5, item 36 sealed around bag 132), the port plate having a hole (Figs. 2 and 5, item 36), a receptacle (Fig. 2, receptacle as portion of 36 extending out towards edge 50) extending from a top surface of the port plate (Fig. 5, 36; Fig. 2) and defining a passage in fluid communication the fluid process application bag (Col. 6, Lines 58-65), and a skirt portion extending radially outward from the receptacle (Fig. 5, radially outwardly extending flange portion of 36 to form groove 124); a fitting having a part of a body portion seated within the passage of the receptacle and being coupled to the receptacle (Fig. 5, fitting 106 inserted into and coupled to receptacle); a collar assembly having semi-circular members to secure assembly of the sensor fitting to the port plate (Fig. 4, 158; Fig. 16, items 158’ 160’; Col. 10, Lines 30-40).
Although Stricklin teaches a fitting having at least one probe communicating with the fluid (Fig. 5), Stricklin fails to explicitly teach a sensor fitting; and a sensor contained within the 
However Furey teaches a sensor fitting (Fig. 2, 75 and 80) having a part of a body portion (Fig. 2, 80 inner chamber) seated within the passage of the receptacle and being coupled to the receptacle (Fig. 2, 80 seated within receptacle 50); and a sensor (Fig. 12, 100) contained within the sensor fitting (Fig. 2, 75/80; Fig. 12, 80), the sensor having at least one probe (Fig. 12, probe 105) communicating with the interior of the fluid process application bag (Fig. 12, 105 inserted within 60 thus communication via aperture 60 as described in Para [0027]) for the benefit of conducting an in-line fluid measurement, such as pressure in a fluid stream (Para [0002]), in a process application (Abstract).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the coupling structure engageable to open fluid communication between a fluid storage vessel of Stricklin with the sensor fitting having a part of a body portion seated within the passage of the receptacle and being coupled to the receptacle; and a sensor contained within the sensor fitting, the sensor having at least one probe communicating with the interior of the fluid process application bag for the benefit of conducting an in-line fluid measurement, such as pressure in a fluid stream as taught by Furey in Figs. 2, 12, Para [0002, 0027], and the Abstract.

Regarding Claim 17, Stricklin further teaches wherein each of the semi-circular members includes an axial wall having opposite ends, a pair of planar lower extensions integrally connected to and separated by the wall (Fig. 4, 158, 162), and attachment members integrally formed at the opposite ends of the wall (Fig. 16, showing 148’ and 162’ of 158), at least one of the attachment members having a hole to facilitate attachment of the semi-circular members to each other (Fig. 16 showing coupling grooves).

Regarding Claim 18, Stricklin further teaches wherein, once the semi-circular members are placed around the receptacle and sensor fitting, an upper extension of the pair of planar extensions tightly engages with a top portion of the sensor fitting body portion and a lower extension of the pair of planar extensions engages with a rim of the receptacle, with the attachment members of one of the semi-circular members abutting respective attachment members of the other semi-circular member (Fig. 16, connection of 158 to 106 and 122 of Fig. 5).

Allowable Subject Matter
Claims 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 15 and 19, the closest prior art fails to disclose “wherein a fastener or connector can be inserted through each aligned hole to attach the semi-circular members together and secure assembly of the sensor fitting to the port plate” in combination with all other limitations of the claim and base claims render the claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868